ACCEPTED
                                                                                                      03-13-00799-CR
                                                                                                              4506769
                                                                                            THIRD COURT OF APPEALS
                                                                                                       AUSTIN, TEXAS
                                                                                                3/16/2015 10:53:53 AM
                                                                                                     JEFFREY D. KYLE
                                                                                                                CLERK

                          GRAY & Brigman, PLLC
                                     Attorneys at law
                                                                                  FILED IN
Tel 325-653-4594                     206 West College Avenue                      Melvin
                                                                           3rd COURT       Gray
                                                                                      OF APPEALS
                                                                                AUSTIN, TEXAS
Fax 325-657-0039                      San Angelo, Texas 76903             Fred C. Brigman, III
                                      Toll Free 888-559-5585               3/16/2015 10:53:53 AM
March 16, 2015                                                                 JEFFREY D. KYLE
                                                                                    Clerk



Jeffrey D. Kyle
Clerk, Third Court of Appeals
P.O. Box 12547
Austin, TX 78711-2547


Re:     Cause No. 03-13-00799-CR; Billy Jack Vercher v. State of Texas


Dear Mr. Kyle:

This letter is to acknowledge the receipt of the notice of setting for submission and oral argument
for April 9, 2015, at 8:30 a.m. in San Angelo, Texas.

I will be present for the oral argument.


Sincerely,

/s/ Melvin Gray

MELVIN GRAY

MG:sg

xc: Jason Ferguson
    Assistant District Attorney
    Via EServe